Appellant in his motion for a rehearing contends that we erred in affirming this case on the original submission thereof because he was deprived of a statement of facts without any fault on his part. The record does not sustain appellant's contention. We find that a statement of the facts proven on the *Page 533 
trial was agreed to by the District Attorney and defendant's counsel who was appointed by the court to represent him and did represent him upon his trial. This statement of facts was approved by the trial judge and ordered filed; and it was filed in due time in the court below and brought to this court with the record. Consequently appellant has not been deprived of a statement of facts.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.